Filed 6/23/21 In re G.C. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION SEVEN

 In re G.C. et al., Persons Coming                            B306907
 Under the Juvenile Court Law.
                                                              (Los Angeles County
                                                              Super. Ct. No. 18CCJP06370D-G)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 E.P. et al.,

           Defendants and Appellants.


      APPEAL from an order of the Superior Court of Los
Angeles County, Kim L. Nguyen, Judge. Affirmed in part and
reversed in part.
      Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant Anthony R.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
                       INTRODUCTION

       Anthony R. appeals from the juvenile court’s disposition
order denying his request for custody of his children under
Welfare and Institutions Code section 361.2, subdivision (a),1
after the court removed them from the custody of their mother,
E.P. Anthony contends substantial evidence did not support the
court’s finding that placing the children with him would be
detrimental to their safety, protection, or physical or emotional
well-being. Anthony also contends the court abused its discretion
in ordering him to attend parenting education classes and
requiring his visits with his children to be monitored.
       After Anthony filed this appeal, the juvenile court ordered
the children returned to E.P. and directed the Los Angeles
County Department of Children and Family Services to provide
Anthony with enhancement services. The Department argues
this order renders part of Anthony’s appeal moot. We conclude
that Anthony’s appeal is not moot and that substantial evidence
did not support the court’s finding of detriment under section
361.2, subdivision (a). We also conclude, however, that the
juvenile court did not abuse its discretion in ordering Anthony to
complete parenting classes or in requiring his visits to be
monitored. Therefore, we reverse the court’s order under section
361.2, subdivision (a), but affirm the other disposition orders.




1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

       A.    The Juvenile Court Detains Anthony’s Children
       E.P. has four children, nine-year-old G.C., seven-year-old
A.P., five-year-old M.P., and six-month-old M.S., all of whom
reside with E.P. Anthony is the father of the three older children,
but he does not live with them.2 D.S. is the father of M.S. On
October 26, 2019, while E.P. was holding M.S., D.S. pushed E.P.
during an argument, “causing her to slam into the wall.” E.P.
called the police, and the police contacted the Department. The
Department investigated and learned E.P. and D.S. had a history
of domestic violence.
       On December 3, 2019 the Department filed a petition under
section 300, subdivisions (a) and (b), alleging D.S.’s “violent
conduct” and E.P.’s failure to protect her children endangered the
children’s physical health and safety, created a detrimental home
environment, and placed them at risk of serious physical harm.3
The juvenile court detained all four children from their respective
fathers and released them to E.P. with a safety plan that
required E.P. to comply with a restraining order that prohibited
any contact between E.P. and D.S. The court also ordered the
Department to “[i]nitiate due diligence” to locate Anthony. E.P.


2     When discussing Anthony’s contentions, we use the term
“the children” to refer to G.C., A.P., and M.P.

3      The Department also alleged under section 300,
subdivision (b), that E.P. had “unresolved mental and emotional
problems,” which endangered the children. In an amended
petition, the Department added counts under section 300,
subdivisions (b) and (j), alleging that D.S.’s substance abuse and
E.P.’s failure to protect the children placed them at risk of
physical and emotional harm and damage.




                                 3
told the social worker Anthony had not had contact with her or
the children since October 2018.
       On February 25, 2020 the Department filed a petition
under section 385, asking the court to detain the children from
E.P. because she was not complying with the restraining order
that prohibited her from having contact with D.S. The court
detained the children from E.P. and placed them in temporary
emergency shelter care.
       Shortly after the court detained the children from E.P., the
Department located Anthony, and a social worker interviewed
him for the first time in this case. Anthony stated he received
“all of [the Department’s] mail and knew there was a hearing
scheduled for 03/03/2020 but was unsure about attending.”
Anthony told the social worker he had not had contact with his
children for “a while” and “hoped to have contact with [them]
once they were 18 [years old].” On learning his children had been
detained from E.P., Anthony expressed an interest in having the
court release them to him. Anthony disclosed that in 2013 E.P.
hit him and that the incident resulted in a criminal case against
E.P., which Anthony said was still “open.” The Department also
learned that, based on allegations of domestic violence between
E.P. and Anthony in 2018, the Department filed a petition under
section 300, subdivisions (a) and (b), but the court dismissed the
petition with prejudice as “Not True.”

      B.     The Court Finds Jurisdiction, Removes the
             Children from E.P., and Denies Anthony’s Request for
             Custody
      On March 3, 2020 the juvenile court sustained the
allegations in the petition related to the domestic violence
between E.P. and D.S. and to D.S.’s substance abuse. The court




                                 4
dismissed the remaining counts and directed the Department to
assess the possibility of releasing Anthony’s children to him.
       The Department learned Anthony visited the children once
after the Department located him at the end of February 2020.
Anthony explained that he had not been able to visit because of
the social distancing restrictions imposed at the beginning of the
pandemic and that the caregiver would not allow in-person visits
“due to Covid-19 concerns.” The caregiver stated Anthony called
the children approximately once a month, and Anthony said he
had a few “video chats” with the children in addition to the phone
calls. The caregiver reported that she also contacted Anthony to
get his permission to give G.C. asthma medication and that
G.C.’s condition improved substantially after he took the
medication.4 Anthony reported he was unemployed but was
trying to return to school, currently “dealing with” some “health
issues,” and temporarily living with his mother. Anthony told the
social worker he had “family support” to help him take care of the
children.
       At the June 22, 2020 disposition hearing the Department
argued placing the children with Anthony under section 361.2,
subdivision (a), would be detrimental to their safety, protection,
or physical or emotional well-being. The Department stated that
Anthony had “essentially given up with his children” and that,
because Anthony was “in between homes,” the Department did
not “know which home to assess.” The Department asserted, “It
[did not] appear [Anthony] has a clear plan . . . of what he wants
to do with the children.” The Department recommended
parenting education and monitored visitation for Anthony.


4     E.P. had refused to allow the caregiver to give G.C. his
prescribed asthma medication for his persistent cough because,
according to E.P., G.C. “was not asthmatic.”




                                5
       Anthony argued the Department failed to prove under
section 361.2, subdivision (a), by clear and convincing evidence
that placing his children with him would be detrimental to their
safety, protection or physical or emotional well-being. Anthony
claimed that he had “always been in [his children’s] lives until
recently, maybe 2018,” but that, “due to friction” with E.P, he
“stepped aside in order not to be involved in a relationship he felt
was toxic.” Anthony argued that the lack of a consistent
relationship did “not rise to [the] level of detriment” and that,
although the children did not want the court to place them with
him, their wishes were “not dispositive.” Anthony also argued
that, even though the Department had not yet assessed
Anthony’s home, section 361.2, subdivision (b)(2), gave the
Department three months after disposition to complete the
inspection. Anthony acknowledged that the children had medical
needs, but stated that there was “nothing in the evidence
[showing] that [he] is not able to care for [the children].”
Anthony also objected to the parenting education requirement in
his case plan because the 2018 allegation related to “domestic
violence issues” had been “dismissed.”
       The court removed the children from E.P. under section
361, subdivision (c), and denied Anthony’s request for custody
under section 361.2, subdivision (a). The court found “detriment
by clear and convincing evidence,” explaining that “emotional
health is a component in addressing whether release [to Anthony]
is possible.” The court observed that Anthony “has had a very
limited relationship with [his] children,” that G.C. and A.P. said
“it has been quite a long time since they’ve spoken with
[Anthony],” and that Anthony indicated that, “because of [the]
toxic dynamics with [E.P.], he did not want to engage in the lives
of the three children.” The court directed the Department to find
suitable placement for the children, ordered Anthony to attend




                                 6
parenting education classes, and required his visitation to be
monitored. E.P. and Anthony timely appealed.

       C.     The Court Returns the Children to E.P.
       On February 18, 2021, eight months after the disposition
hearing, the juvenile court returned the children to E.P. and
ordered the Department to provide “enhancement services” to
Anthony.5 The court also ordered that “[a]ll prior orders not in
conflict shall remain in full force and effect.”
       E.P. filed a request to dismiss her appeal, which this court
granted. The Department filed a motion to dismiss part of
Anthony’s appeal, arguing the return of the children to E.P.
mooted his appeal from the disposition orders denying his
request for custody under section 361.2, subdivision (a), and
requiring him to complete parenting education classes. This
court directed Anthony to address the Department’s motion to
dismiss in his reply brief.

                          DISCUSSION

      A.    Substantial Evidence Did Not Support the Juvenile
            Court’s Order Denying Anthony’s Request for Custody
            Under Section 361.2, Subdivision (a)
      Anthony contends “there was neither evidence [n]or a
substantiated finding that placement with . . . [him] would be
detrimental to the safety, protection, or physical or emotional
well-being of the minors.” The Department, in addition to
arguing Anthony’s appeal from the order denying his request for


5      On March 22, 2021 we granted the Department’s request
for judicial notice of the juvenile court’s February 18, 2021
minute orders. (See Evid. Code, §§ 452, subd. (d), 459.)




                                 7
custody under section 361.2, subdivision (a), is moot, argues
substantial evidence supported the court’s finding of detriment.
We’re with Anthony on these issues.

             1.    Applicable Law and Standard of Review
       “Section 361.2, subdivision (a) requires a court ordering
removal of a child first to determine whether there is a
noncustodial parent who wants to assume custody. The court
shall place the child with that parent, unless that placement
would be detrimental to the child’s safety, protection, or physical
or emotional well-being.” (In re A.C. (2020) 54 Cal.App.5th 38,
42; see In re K.B. (2015) 239 Cal.App.4th 972, 979.) “The statute
‘evinces the legislative preference for placement with the
noncustodial parent when safe for the child.’” (In re C.M. (2014)
232 Cal.App.4th 1394, 1401; see In re Maya L. (2014)
232 Cal.App.4th 81, 97 [if a noncustodial parent wants to assume
custody of the child, “the court is then required to place the child
with that parent unless it finds that doing so would be
detrimental to the physical or emotional well-being of the child”].)
       “[T]he party opposing placement with a nonoffending
parent has the burden to show by clear and convincing evidence
that the child will be harmed if the nonoffending parent is given
custody.” (In re C.M., supra, 232 Cal.App.4th at p. 1402; see In re
A.C., supra, 54 Cal.App.5th at p. 43 [“[o]nly clear and convincing
evidence can establish the necessary detriment”]; In re T.G.
(2013) 215 Cal.App.4th 1, 20 [“‘“[I]t is the party opposing
placement[, pursuant to section 361.2,] who has the burden to
show by clear and convincing evidence that the child will be
harmed if the noncustodial parent is given custody.”’”].) “Clear
and convincing evidence requires a high probability, such that
the evidence is so clear as to leave no substantial doubt.” (In re
Patrick S. (2013) 218 Cal.App.4th 1254, 1262; see




                                 8
Conservatorship of O.B. (2020) 9 Cal.5th 989, 998 [clear and
convincing “‘requires a finding of high probability’”].) “In general,
when presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Conservatorship of O.B., at
p. 1005; accord, In re I.R. (2021) 61 Cal.App.5th 510, 520; In re
V.L. (2020) 54 Cal.App.5th 147, 155.)

            2.        The Appeal from the Court’s Ruling Under
                      Section 361.2, Subdivision (a), Is Not Moot
       “‘[T]he critical factor in considering whether a dependency
appeal is moot is whether the appellate court can provide any
effective relief if it finds reversible error.’” (In re Rashad D.
(2021) 63 Cal.App.5th 156, 163; see In re D.N. (2020)
56 Cal.App.5th 741, 757 [“‘An appeal may become moot where
subsequent events, including orders by the juvenile court, render
it impossible for the reviewing court to grant effective relief.’”];
see, e.g., In re Caden C. (2021) 11 Cal.5th 614, 643 [a subsequent
decision to terminate parental rights “renders moot [an] earlier
decision not to terminate parental rights”].) However, “‘“[a]n
issue is not moot if the purported error infects the outcome of
subsequent proceedings.”’” (In re E.T. (2013) 217 Cal.App.4th
426, 436; accord, In re D.N., at p. 758; see In re J.P. (2017)
14 Cal.App.5th 616, 623 [“‘“On a case-by[-]case basis, the
reviewing court decides whether subsequent events in a
dependency case have rendered the appeal moot and whether its
decision would affect the outcome of the case in a subsequent
proceeding.”’”].)




                                 9
       Here, it is true that, because the juvenile court has
returned the children to E.P., the court cannot place the children
with Anthony, even if we reversed the court’s finding of detriment
under section 361.2, subdivision (a); this provision no longer
applies. (See In re Zacharia D. (1993) 6 Cal.4th 435, 439
[“section 361.2 applies only when the child is first removed from
the custodial parent’s home”]; In re Liam L. (2015)
240 Cal.App.4th 1068, 1082 [“section 361.2, subdivision (a)
applies only when the minor is first removed from the custodial
parent”]; In re Miguel C. (2011) 198 Cal.App.4th 965, 970 [“[i]t is
axiomatic that a court cannot award custody to a noncustodial
parent without first removing the child from the custodial
parent”].) Anthony, however, argues the court’s finding of
detriment will “impede [him] from the proper exercise of his
parental and familial rights now and in the future.” Although
Anthony could have been more precise in identifying how the
court’s finding will prejudice him, his general point is correct:
The court’s detriment finding could negatively impact his
parental rights in future proceedings in this case.
       Although the juvenile court returned the children to E.P.,
the court retained jurisdiction, and the possibility the court will
ultimately terminate Anthony’s parental rights remains. If the
juvenile court proceeds to a hearing under section 366.26, the
court may use the detriment finding against Anthony under
section 361.2, subdivision (a), as a basis for, or a factor weighing
in favor of, terminating Anthony’s parental rights. (See In re
A.G. (2020) 58 Cal.App.5th 973, 993 [“‘certain prior findings by
the juvenile court (e.g., that returning the child to the physical
custody of the parent would create a substantial risk of detriment
to the physical or emotional well-being of the child) shall
constitute a sufficient basis for the termination of parental rights
unless the juvenile court finds one of six specified circumstances




                                10
in which termination would be detrimental [to the child]’”]; In re
Marquis D. (1995) 38 Cal.App.4th 1813, 1829 [“[s]hould the court
fail to place the child with the noncustodial parent, the stage is
set for the court to ultimately terminate parental rights”]; see
also In re John M. (2013) 217 Cal.App.4th 410, 421 [“[i]f the
dependency court finds that placement with the noncustodial
parent would be detrimental, the court proceeds as to that parent
as if it were removing the child from the custodial, offending
parent”]; cf. In re S.S. (2020) 55 Cal.App.5th 355, 360 [reversing
an order terminating a noncustodial father’s parental rights
because “[a]bsent [the] impermissible grounds for removal there
wasn’t clear and convincing evidence that returning the child to
[the] father would be detrimental to her”]; In re D.H. (2017)
14 Cal.App.5th 719, 730-731 [juvenile court erred in terminating
a father’s parental rights because “[a]t no stage” in the
dependency proceeding did the juvenile court find that the father
“was an unfit parent or that awarding him custody of [the child]
would be detrimental to the child”].) Therefore, Anthony’s
challenge to the juvenile court’s detriment finding under section
361.2, subdivision (a), is not moot.

            3.     Substantial Evidence Did Not Support the
                   Juvenile Court’s Detriment Finding Under
                   Section 361.2, Subdivision (a)
      Substantial evidence did not support the juvenile court’s
finding that placing the children with Anthony would be
detrimental to their emotional well-being. The court cited the
lack of a relationship between Anthony and his children and
statements by G.C. and A.P. that they had not spoken to him in a
long time. Section 361.2, subdivision (a), requires more.
      In making a finding of detriment under section 361.2,
subdivision (a), “the court weighs all relevant factors to




                                11
determine if the child will suffer net harm.” (In re A.C., supra,
54 Cal.App.5th at p. 43.) “While the child’s wishes, sibling bonds
and the child’s relationship with the noncustodial parent may be
considered by the juvenile court in determining whether
placement of a dependent child with a noncustodial, nonoffending
parent would be detrimental to the child’s physical or emotional
well-being, none of these factors is determinative.” (In re C.M.,
supra, 232 Cal.App.4th at p. 1402.) “An ‘alleged lack of a
relationship between [a] father and [a child] is not, by itself,
sufficient to support a finding of detriment for purposes of section
361.2, subdivision (a).’” (In re Adam H. (2019) 43 Cal.App.5th 27,
33; accord, In re Abram L. (2013) 219 Cal.App.4th 452, 464; In re
John M. (2006) 141 Cal.App.4th 1564, 1570.) “Even when a child
prefers not to be placed with a noncustodial parent, that
preference is outweighed by the ‘long-term benefits [minors] gain
from becoming an integrated member of a family.’” (In re
Adam H., at p. 33; see In re K.B., supra, 239 Cal.App.4th at
p. 980 [“‘a child’s preference is not the deciding factor in a
placement decision’”]; In re Patrick S., supra, 218 Cal.App.4th at
p. 1265 [same]; In re John M., at p. 1570 [while the child “was
entitled to have his wishes considered, he was not entitled to
decide where he would be placed”].)
       The juvenile court erred in finding detriment under section
361.2, subdivision (a), based on the lack of a relationship between
Anthony and his children. (See In re C.M., supra,
232 Cal.App.4th at p. 1403 [“neither [the child’s] understandable
wish to remain . . . in the only home she had ever known, nor the
alleged lack of an established relationship with [the] father, was
sufficient to constitute substantial evidence of the high level of
detriment required under section 361.2(a)”]; In re Patrick S.,
supra, 218 Cal.App.4th at p. 1262 [lack of an established
relationship was not substantial evidence to support a finding




                                12
that placing a child with his father would be detrimental to the
child].) True, Anthony is somewhat estranged from his children.
But there was no evidence, much less clear and convincing
evidence, the children would suffer the kind of emotional
detriment required under section 361.2, subdivision (a), to deny
placement with Anthony. (See In re Patrick S., at p. 1263
[“[w]hen the parent is competent, the standard of detriment is
very high”]; cf. In re A.C., supra, 54 Cal.App.5th at p. 43
[substantial evidence supported the juvenile court’s finding of
detriment under section 361.2, subdivision (a), where the basis
for the finding was that the child “would experience something
akin to trauma should she be placed with” her father].)
       Anthony was involved in his children’s lives when they
were younger and took care of them for two months in the
summer of 2017. (See In re Abram L., supra, 219 Cal.App.4th at
p. 464 [placing the children with their father would not have been
detrimental because the father “was not a stranger to the
children”].) The Department cites one statement by each of the
children, made seven months before the disposition hearing,
about his or her relationship with Anthony.6 Once Anthony
reentered the children’s lives, however, he called them at least
once a month, spoke with them by video, and authorized their
caregiver to administer critical asthma medications for G.C. that
E.P. would not permit. That Anthony could not visit the children
in person because of the social distancing restrictions of the
pandemic does not, as the Department asserts, “evince[ ] his lack
of interest” in their lives.


6     When the social worker interviewed the children in early
November 2019, G.C. said “he does not talk to [Anthony],” A.P.
said his relationship with Anthony was “not great,” and M.P.
“reported she [did] not have a father.”




                               13
       Any concerns the Department had about Anthony’s alleged
domestic violence incident from 2018 did not support a finding of
detriment because the court dismissed the allegation in a prior
dependency proceeding as untrue. (See In re C.M., supra,
232 Cal.App.4th at p. 1403 [mother’s “unsubstantiated claim” the
father abused alcohol did not support the finding of detriment,
“especially since neither formed the basis of jurisdiction”]; In re
Abram L., supra, 219 Cal.App.4th at p. 463 [allegations of the
father’s “‘unresolved problem with alcohol and a history of
substance abuse’” did not support a finding of detriment because
the juvenile court dismissed the allegations].) Aside from this
alleged incident, the Department does not point to anything
suggesting that placing the children with Anthony would put
them at substantial risk of detriment.
       The Department asserts Anthony’s “lack of involvement,”
“ambivalence toward inserting himself into the dependency
proceedings,” and “lack of motivation to consistently visit his
children” supported the court’s finding. But even assuming these
characterizations of Anthony’s conduct were true, the
Department did not show how the children would suffer
emotionally from these shortcomings. As discussed, Anthony’s
disappearance from the children’s lives for almost a year and a
half may show he was not always a model parent, but under
section 361.2, subdivision (a), that is not enough to support a
finding of detriment. (See In re John M., supra, 141 Cal.App.4th
at p. 1571 [father’s absence for four years did not support a
detriment finding]; see also David B. v. Superior Court (2004)
123 Cal.App.4th 768, 789-790 [juvenile court should focus on “the
essential question of whether [the child’s] safety, protection, [or]
physical or emotional well-being would be placed at substantial
risk in [her father’s] care” because “[i]deal parents are a rare—if
not imaginary—breed”].)




                                 14
      B.     The Juvenile Court Did Not Abuse Its Discretion in
             Ordering Anthony To Attend Parenting Classes
       Anthony argues the juvenile court abused its discretion in
ordering him to attend parenting classes. The Department
argues that Anthony’s appeal from the court’s order is moot and
that, even if it is not, the court did not abuse its discretion in
ordering Anthony to attend parenting classes as part of his case
plan.
       Anthony’s appeal from the June 22, 2020 order requiring
him to attend parenting classes is arguably moot because he did
not appeal from the juvenile court’s February 18, 2021 order,
which stated, among other things, that all prior orders that did
not conflict with the court’s order on that date would remain in
full force and effect.7 Thus, even if we reverse the June 22, 2020
order requiring Anthony to attend parenting classes, the
February 18, 2021 order still required him to attend those
classes, and Anthony did not appeal from that order. (Cf. In re
Julien H. (2016) 3 Cal.App.5th 1084, 1088, fn. 7 [father’s appeal
from pre-detention removal and detention orders was moot
because those orders “were superseded” by the disposition orders,
and “there is no effectual relief that may be provided by the
appellate court”].) Nevertheless, even if Anthony’s appeal from
the June 22, 2020 order for parenting classes is technically moot,
we exercise our discretion to consider the order on the merits to
clarify the juvenile court’s authority to require him to attend
parenting classes. (Cf. In re C.V. (2017) 15 Cal.App.5th 566, 571;
In re C.C. (2009) 172 Cal.App.4th 1481, 1489.)
       The juvenile court did not abuse its discretion in ordering
Anthony to attend parenting classes. Section 362,

7     The juvenile court made similar orders on December 14,
2020, January 4, 2021, and February 2, 2021.




                                15
subdivision (a), provides that, once the juvenile court determines
a child is a dependent child under section 300, “the court may
make any and all reasonable orders for the care, supervision,
custody, conduct, maintenance, and support of the child . . . .”
(See In re S.P. (2020) 53 Cal.App.5th 13, 17; see also In re
Korbin Z. (2016) 3 Cal.App.5th 511, 518 [section 362,
subdivision (a), “grants ‘“broad discretion to determine what
would best serve and protect the child’s interest and to fashion a
dispositional order in accordance with this discretion”’”]; In re
Carmen M. (2006) 141 Cal.App.4th 478, 486 [section 362,
subdivision (a), authorizes “a wide variety of remedial orders
intended to protect the safety and well-being of dependent
children”].) “‘The problem that the juvenile court seeks to
address need not be described in the sustained section 300
petition. [Citation.] In fact, there need not be a jurisdictional
finding as to the particular parent upon whom the court imposes
a dispositional order.’” (In re D.L. (2018) 22 Cal.App.5th 1142,
1148; see In re Briana V. (2015) 236 Cal.App.4th 297, 311 [“[a]t
disposition, the juvenile court is not limited to the content of the
sustained petition when it considers what dispositional orders
would be in the best interest of the children”].)
       “‘The juvenile court has broad discretion to determine what
would best serve and protect the child’s interests and to fashion a
dispositional order accordingly. On appeal, this determination
cannot be reversed absent a clear abuse of discretion.’” (In re
D.P. (2020) 44 Cal.App.5th 1058, 1071; see In re J.P., supra,
14 Cal.App.5th at p. 624 [“If the parent is appealing the
reunification services ordered by the dependency court at the
disposition hearing, the Court of Appeal reviews the dependency
court’s decision for abuse of discretion.”].)
       It was undisputed that Anthony had minimal in-person
contact with his children after 2018 and that the children did not




                                 16
want to live with him. There was also evidence each of the
children has medical or behavioral issues that would be
challenging for any parent. For example, M.P. “frequently gets
into arguments with her two siblings, especially when she does
not get her way,” and “tries to attack her siblings daily”; A.P. has
problems sitting still, appears to have a speech impediment, and
“walks on the tips of his toes”; and as discussed, G.C. has asthma
that requires medication. Given Anthony’s lack of familiarity
with the children’s lives, the court did not abuse its discretion in
requiring Anthony to attend parenting classes to help him
prepare for the difficulties of reassuming a parental role after a
lengthy absence. (See In re D.L., supra, 22 Cal.App.5th at
p. 1148 [juvenile court may require a nonoffending parent to
participate in family maintenance services].)

      C.    Anthony’s Appeal from the Disposition
            Order Requiring Monitored Visitation Is Forfeited
            and Meritless
      Anthony did not object to the juvenile court’s order
requiring him to have monitored visitation with the children.8
Therefore, to the extent his appeal from that order is not moot,9


8      At the conclusion of the disposition hearing, Anthony
objected to the court’s “findings,” but he did not state the grounds
for the objection. This “catch-all” objection did not preserve a
challenge to the order requiring monitored visitation. (See In re
E.A., supra, 209 Cal.App.4th at p. 791 [“without grounds stated,
the objections were meaningless”].)

9      Anthony’s appeal from the order requiring monitored
visitation raises the same mootness issue his appeal from the
order for parenting classes does: The February 18, 2021 order
(and several other post-June 22, 2020 orders) stated that all prior




                                 17
it is forfeited. (See In re S.B. (2004) 32 Cal.4th 1287, 1293
[“a reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court”]; In re F.P. (2021) 61 Cal.App.5th 966, 974 [same]; In
re E.A. (2012) 209 Cal.App.4th 787, 791 [by failing to raise the
issue in the juvenile court, the father forfeited his contention that
the court erred in denying visitation while he was incarcerated];
In re Anthony P. (1995) 39 Cal.App.4th 635, 641 [mother “waived
her right to assert error as to sibling visitation on appeal by not
properly raising the issue below”].)
        But even if Anthony’s appeal is not moot and his argument
is not forfeited, the court did not abuse its discretion. Section
362.1, subdivision (a)(1)(A), provides, “Visitation shall be as
frequent as possible, consistent with the well-being of the child.”
(See In re D.P., supra, 44 Cal.App.5th at p. 1070.) However, “[n]o
visitation order shall jeopardize the safety of the child.” (§ 362.1,
subd. (a)(1)(B); see In re T.M. (2016) 4 Cal.App.5th 1214, 1218.)
“The power to regulate visits between dependent children and
their parents rests with the juvenile court and its visitation
orders will not be disturbed on appeal absent an abuse of
discretion.” (In re D.P., at p. 1070; see In re Brittany C. (2011)
191 Cal.App.4th 1343, 1356 [“[w]e review an order setting
visitation terms for abuse of discretion”].)
        The same evidence that supported the order requiring
Anthony to attend parenting classes supported the order
requiring monitored visitation; namely, Anthony’s inexperience
with managing the current needs of his children. The court did
not abuse its discretion in requiring a monitor to be present
during Anthony’s visits to protect the children and help Anthony


orders, such as the visitation order, remained in full force and
effect.




                                 18
address any conflicts or issues that might jeopardize the
children’s safety during those visits. (See § 362.1,
subd. (a)(1)(B).)

                         DISPOSITION

      The juvenile court’s finding it would be detrimental to place
the children with Anthony under section 361.2, subdivision (a), is
reversed. The court’s disposition orders requiring Anthony to
complete a parenting course and requiring monitored visitation
are affirmed.




                   SEGAL, J.




      We concur:




                   PERLUSS, P. J.




                   FEUER, J.




                                19